This appeal is prosecuted from a judgment of the court below against plaintiff in error upon an account. Since the institution of the appeal, plaintiff in error has filed a plea in abatement. Defendant in error, before the cause was reached for submission, filed a brief in opposition to the plea in abatement and upon the merits of the case, urging that the same should be affirmed. Plaintiff in error, on the other hand, has failed to file any brief in support of his plea in abatement, or upon the merits of his cause.
Since he has failed to comply with rule 7 of this court (38 Okla. vi, 95 Pac. vi) by filing briefs, his appeal should be and is dismissed for want of prosecution. Baker v. Forrest,26 Okla. 12, 108 P. 407; Bohanan v. Wilson, 27 Okla. 753,117 P. 209; Rice v. Jones, 32 Okla. 734, 124 P. 67.
All the Justices concur, except WILLIAMS, J., absent and not participating.